Exhibit 10.36

CONFIDENTIAL

 

COMMERCIALIZATION AND TECHNOLOGY LICENSE AGREEMENT

IV TRIFERIC®

This COMMERCIALIZATION AND TECHNOLOGY LICENSE AGREEMENT (the “AGREEMENT”) is
executed as of October 7, 2018 (“EFFECTIVE DATE”) by and between Charak, LLC,
whose legal address is 2505 Seascape Drive, Las Vegas, Nevada 89128, Dr. Ajay
Gupta, an individual, having a principle residence at 2505 Seascape Drive, Las
Vegas, Nevada 89128 (hereafter “DR. GUPTA”) (DR. GUPTA and Charak, LLC are
collectively herein “CHARAK”), and Rockwell Medical, Inc., having a principal
place of business at 30142 Wixom Road, Wixom, Michigan 48393 (“RM” or
“ROCKWELL”). CHARAK and ROCKWELL are each a “PARTY” and collectively the
“PARTIES.” The PARTIES hereby agree as follows:

1.         BACKGROUND

1.1       DR. GUPTA is the sole owner of Charak LLC. CHARAK owns inter alia
certain patent rights, trade secrets, know how, and other proprietary
information and technology related to the  use of soluble ferric pyrophosphate
(“SFP”) including for use in management of iron disorders including preventing
and treating medical conditions such as absolute or functional iron deficiency
and iron deficiency anemia.

1.2       ROCKWELL wishes to acquire a license from CHARAK for CHARAK TECHNOLOGY
for the purpose, inter alia, of undertaking commercializing, within the LICENSED
TERRITORY, certain intravenous (“IV”) delivered products incorporating SFP
including those for replacement/maintenance of iron, management of iron
disorders,  preventing and treating medical conditions such as absolute or
functional iron deficiency and iron deficiency anemia in any and all indications
where SFP delivered by IV, may be useful.

2.         DEFINITIONS

2.1       “ADDITIONAL ROYALTY” or “ADDITIONAL ROYALTIES” shall have the meaning
set forth in Article 5 of this AGREEMENT.

2.2       “AFFILIATE” means any individual or entity that, directly or
indirectly, CONTROLS, is CONTROLLED by, or is under common CONTROL of the
concerned PARTY. All such individuals or entities of ROCKWEL are herein referred
to as “RM AFFILIATE” on the one hand; or in case of DR. GUPTA and/or CHARAK are
herein referred to as “CHARAK AFFILIATE” on the other, as the case may be. For
the purposes of this definition, “CONTROL”, when used with respect to any
entity, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such entity, whether
through the ownership of voting securities, by contract, or otherwise; and the
terms “CONTROLLING” and “CONTROLLED” have correlative meanings.

Confidential

TRIFERIC® IV Agreement

 

 



Page 1 of 24

--------------------------------------------------------------------------------

 

 

2.3       “CHARAK KNOW HOW” refers to KNOW HOW possessed or controlled or
developed by Dr. GUPTA or CHARAK as of the EFFECTIVE DATE.

2.4       “CHARAK PATENT RIGHTS” means the patent applications and patents
listed in Appendix A; and continuing applications thereof including divisions,
substitutions, extensions and continuation-in-part applications; any patents
issuing on said applications or continuing applications including reissues and
re-examined applications and any corresponding foreign patents or applications;
as well as any patent term extensions or adjustments thereof; to the extent the
above covers or applies to LICENSED PRODUCTS.

2.5       “IMPROVEMENT PATENT RIGHTS” means any patent applications filed by
CHARAK after the EFFECTIVE DATE or patents granted on such applications which
are substantially based on or a result/improvement of or consequential to the
CHARAK TECHNOLOGY.

2.6       “CHARAK TECHNOLOGY” means subject matter disclosed, described or
claimed in CHARAK PATENT RIGHTS and CHARAK KNOW HOW that has been documented
prior to the EFFECTIVE DATE.

2.7       “FDA” means the United States Food and Drug Administration or any
foreign equivalent regulatory authority.

2.8       “FIRST COMMERCIAL SALE” means the first sale or transfer for value of
any LICENSED PRODUCTS by ROCKWELL or a SUBLICENSEE in any territory, following
approval of its marketing by the FDA applicable to that territory. When
governmental approval is not required, FIRST COMMERCIAL SALE means the first
sale in that territory.

2.9       “INFORMATION” means ideas, inventions, discoveries, concepts,
formulas, practices, procedures, software (including any original source code),
firmware, protocols, processes, methods, knowledge, trade secrets, technology,
designs, drawings, software, hardware, code (including source and object code)
skill, show-how, experience, documents, apparatus, prototypes, results,
strategies, reference standards, data (including without limitation
toxicological and clinical data, data generated from activities, analytical and
quality control data, regulatory data and filings, manufacturing batch records,
standard operating procedures and manufacturing data,  market data, financial
data), devices, recipes, assays, specifications, techniques, product samples and
other samples, biological, physical and chemical materials and compounds, and
the like, in written, electronic or other form, whether or not patentable.

2.10     “KNOW-HOW’’ shall mean documented INFORMATION, related to the class of
complex iron salts referred to generically as soluble ferric pyrophosphate
(SFP), including but not limited to a specific species referred to as ferric
pyrophosphate citrate (Triferic®), their actual and potential uses, such iron
salts collectively being referred to as “SFP” henceforth; such as for example
information and technology,





Page 2 of 24

--------------------------------------------------------------------------------

 

 

including medical and scientific information, clinical and other information,
submissions, and records relating to FDA approval, processes, methods, technical
know-how and information attributable to and known by DR. GUPTA personally and
not as an employee of ROCKWELL, and that which has been developed by CHARAK on
the basis of such information and technology including confidential and trade
secret information, and associated rights and tangible property all relating
inter alia to the iron salt(s), especially ferric pyrophosphate and
pharmaceutically acceptable salts thereof, their uses and methods of delivery,
both actual and potential.

2.11     “LICENSED FIELD OF USE” is limited to only IV formulations of SFP and
IV formulations of specific species of SFP, and indications treated by such IV
formulations of SFP and its specific species. For clarity, the LICENSED FIELD OF
USE expressly excludes non-IV formulations for instance delivery of SFP via a
dialysate solution which is the subject of the 2002 AGREEMENT as amended. SFP
formulations for other modes of delivery, e.g., transdermal, shall require
additional licenses, which the PARTIES shall negotiate in good faith should the
occasion arise; and ROCKWELL shall have no implied or actual license or other
right to exploit or commercialize any non-IV formulations for delivery of SFP
through any such other modes of delivery which are based in any manner upon
CHARAK TECHNOLOGY.

2.12     “LICENSED PRODUCTS” means all compositions of matter, formulations,
articles of manufacture, materials, and products using, including, comprising or
incorporating SFP or any specific species thereof, including generics, in the
LICENSED FIELD OF USE that incorporate the CHARAK TECHNOLOGY.

2.13     “LICENSED TERRITORY” means worldwide.

2.14     “NET SALES” means the gross invoice price charged, and the value of
non-cash consideration owed, to ROCKWELL or a SUBLICENSEE for any SALES
of  LICENSED PRODUCTS, less the sum, if not previously deducted and in
accordance with United States generally accepted accounting principles (GAAP),
of the following reasonable, actual and customary deductions where applicable:

(i)      cash, trade or quantity discounts;

(ii)    sales, use, customs, tariff, import/export duties, value-added taxes
assessed, government charges or fees, or other excise taxes when included in
gross sales but excluding all income taxes;

(iii)   packaging, shipping, freight, insurance, and transportation charges
including distribution costs paid to distributors and third parties, including
third-party logistics providers; and

(iv)    allowances or credits to customers because of rejections, rebates,
returns, chargebacks, recalls or corrective action.

 





Page 3 of 24

--------------------------------------------------------------------------------

 

 

When dealing with a SUBLICENSEE in any territory, ROCKWELL will endeavor to use
this same definition of NET SALES so as to facilitate accounting allowances
granted to CHARAK.

Notwithstanding the foregoing, NET SALES shall not include, and shall be deemed
zero with respect to,

(i)     the free distribution of reasonable quantities of promotional samples of
LICENSED PRODUCTS;

(ii)    LICENSED PRODUCTS reasonably provided for FDA-registered clinical trials
or non-commercial charitable or compassionate use purposes; or

(iii)   shop rights to use the CHARAK TECHNOLOGY granted to Henry Ford Health
Systems, Inc. (HFHS) within the HFHS System, but not for sale outside the HFHS
System.

2.15     “PATENT ACTION” means the preparation, filing, prosecution and
maintenance of any patent applications and/or patents in the CHARAK PATENT
RIGHTS.  Prosecution includes, but is not limited to, reexaminations,
interferences, oppositions, and any other ex parte or inter partes matters
originating in a foreign or domestic patent office.

2.16     “SALE” means the act of selling, leasing or otherwise transferring,
providing, or furnishing a product or service in the context of and pursuant to
an arms-length negotiation for the same and where price so arrived is the sole
consideration for such sale, lease or transfer, between ROCKWELL (or SUBLICENSEE
as applicable) and a THIRD PARTY provided ROCKWELL (or SUBLICENSEE) does not
have any other agreement or arrangement with, or any economic or other value
rights in, such buyer, lessee or transferee or in relation to CHARAK TECHNOLOGY
or otherwise, directly or indirectly. Correspondingly, “SELL” means to make or
cause to be made a SALE, and “SOLD” means to have made or caused to be made a
SALE.

In case a SALE to a THIRD PARTY is either on a basis/terms which is not
arms-length, or arms-length price is not the sole consideration or ROCKWELL (or
SUBLICENSEE as the case may be) has any other agreement or arrangement or
economic or other valuable rights with or in the THIRD PARTY buyer, lessee or
transferee, then such THIRD PARTY shall be deemed a SUBLICENSEE for the purposes
of this AGREEMENT and ROCKWELL shall be liable to pay to CHARAK the SUBLICENSE
FEES (not Royalty) as set forth in Section 5.4.

2.17     “SUBLICENSEE” means (i) any THIRD PARTY to whom ROCKWELL directly or
indirectly (including the grant through or by a SUBLICENSEE) has granted or
grants any rights under, based upon or inclusive of CHARAK TECHNOLOGY or (ii)
any THIRD PARTY with whom ROCKWELL directly or indirectly (including through or
by a SUBLICENSEE), has secured or may secure, a contract for use of





Page 4 of 24

--------------------------------------------------------------------------------

 

 

or in any manner connected to CHARAK TECHNOLOGY or (iii) any THIRD PARTY to whom
ROCKWELL SELLS LICENSED PRODUCTS on a basis that is not arms-length basis or
(iv) any THIRD PARTY with whom ROCKWELL has an agreement or arrangement with, or
economic or other valuable rights in, such THIRD PARTY or in relation to CHARAK
TECHNOLOGY or otherwise, directly or indirectly.

However an entity or person to whom ROCKWELL or a SUBLICENSEE only SELLS
LICENSED PRODUCTS entirely on an arms-length basis and price is the sole
consideration therefor, for purposes of distribution of the LICENSED PRODUCTS in
the normal course of business (DISTRIBUTORS), then such entity or person shall
not be included in the definition of SUBLICENSEE and for such SALES to
DISTRIBUTORS a Royalty (not SUBLICENSE FEES) shall be payable to CHARAK as per
Section 5.2.

2.18     “SUBLICENSE INCOME” shall mean any and all cash and non-cash
consideration including but not limited to royalties, license (e.g., upfront or
maintenance) fees, lumpsum payments (payable one time or in installments)
milestones including developmental milestones, revenue milestones or any other
milestone payments, and rebates, received during the Term by ROCKWELL from a
SUBLICENESEE in consideration for any rights under or access to or contracts
secured for use of or in any other manner connected to CHARAK TECHNOLOGY or
SALES of LICENSED PRODUCTS. If ROCKWELL is entitled to receive any non-cash
consideration, directly or indirectly, constituting SUBLICENSE INCOME, then
ROCKWELL shall ensure the transfer of, or sharing of, such non-cash
consideration with CHARAK, on the same basis in terms of percentage and/or in
the same proportion (if it were cash consideration) shall have been payable to
CHARAK herein, as soon as reasonably practical after receipt by ROCKWELL unless
CHARAK and ROCKWELL have agreed in advance, in good faith to the fair market
valuation of such consideration in cash, and ROCKWELL compensates CHARAK in
cash, within the time lines, or periodically, as may be so agreed in advance, in
lieu of the non-cash consideration entitlement of CHARAK. For avoidance of
doubt, if an agreement between ROCKWELL and a THIRD PARTY defines “transfer
price” to include or subsume a royalty, license fee, lumpsum payment, milestone,
or rebate, then such royalty, license fee, lumpsum payment, milestone, or rebate
shall be included in the SUBLICENSE INCOME.  However, the SUBLICENSE INCOME does
not include any consideration of manufacturing costs or transfer price itself.

2.19     “TERM” shall have the meaning set forth in Article 9 of this AGREEMENT.

2.20     “THIRD PARTY” refers to any natural or legal person or entity that is
not a RM AFFILIATE or a CHARAK AFFILIATE, including but not limited to for
example, an individual, corporation, joint-venture, trust, business,
association, partnership, sole proprietorship, unincorporated organization,
governmental authority, pool, syndicate and the like, including any other
juristic person or entity of whatsoever





Page 5 of 24

--------------------------------------------------------------------------------

 

 

nature; and the term THIRD PARTY shall include such THIRD PARTY’s AFFILIATES.

2.21     “VALID CLAIM” refers to any claim in an issued and unexpired patent of
the CHARAK PATENT RIGHTS worldwide in any territory, that a FDA-approved
indication of LICENSED PRODUCT would infringe, but for this AGREEMENT, in
accordance with the relevant patent laws related to patent infringement in said
territory. Such a claim in the CHARAK PATENT RIGHTS will be presumed valid
unless and until it has been held to be invalid by a final judgment of a court
of competent jurisdiction from which no appeal can be or is taken in the
relevant territory.

3.         GRANT

3.1       Subject to the terms and conditions set forth in the AGREEMENT, CHARAK
hereby grants and ROCKWELL hereby accepts an exclusive, sublicenseable,
royalty-bearing license for use of CHARAK TECHNOLOGY to make, have made, use,
offer for SALE, export, import, and SELL LICENSED PRODUCTS, in the LICENSED
FIELD OF USE in the LICENSED TERRITORY during the TERM.

3.2       CHARAK grants ROCKWELL no licenses, or tangible or intangible rights
with regard to the CHARAK TECHNOLOGY and the LICENSED PRODUCTS other than those
expressly described in this AGREEMENT.

4.         SUBLICENSES

4.1       CHARAK grants to ROCKWELL the right to sublicense through one or more
SUBLICENSEES its rights under Section 3.1 to THIRD PARTIES provided that:

(a)        ROCKWELL notifies CHARAK of each sublicense granted hereunder and
provides CHARAK a full unredacted copy of each such sublicense agreement (which
shall include any and all agreements signed with the SUBLICENSEE reflecting any
consideration associated with the LICENSED PRODUCTS) within thirty (30) days of
its execution;

(b)        Upon termination of this entire AGREEMENT for any reason, all
sublicenses that are granted by ROCKWELL pursuant to this AGREEMENT and where
the SUBLICENSEE is in compliance with its respective sublicense agreements of
the date of such termination will remain in effect and shall be assigned to
CHARAK, except that CHARAK will not be bound to perform any duties or
obligations set forth in any such sublicenses that extend beyond the duties and
obligations of CHARAK set forth in this AGREEMENT, and ROCKWELL shall cause the
completion of assignment in favor of CHARAK if and as may be required by CHARAK
on the aforesaid basis within thirty (30) days of demand by CHARAK; and





Page 6 of 24

--------------------------------------------------------------------------------

 

 

(c)        That any sublicense granted by ROCKWELL shall be contingent upon the
TERM of this AGREEMENT and shall be consistent with (for example with respect to
record keeping in Article 7 and the definition of NET SALES) and shall not
exceed the scope of this AGREEMENT in any manner. For clarity, to the extent
there is an inconsistency between any sublicense and this Agreement, this
Agreement shall take precedence and control.

4.2       Notwithstanding the right to sublicense set forth in Section 4.1,
ROCKWELL affirmatively covenants not directly or indirectly grant or purport to
grant any sublicense to any THIRD PARTY in which ROCKWELL has an ownership or
financial interest without full disclosure to CHARAK of the nature of such
interests.

5.         LICENSE FEES and SUBLICENSE FEES

5.1       ROCKWELL shall execute and fully comply with all of its legal and
financial obligations under the MASTER AGREEMENT. Failure to do so shall
constitute a material breach of this AGREEMENT.

5.2       ROCKWELL shall be liable for and shall pay to CHARAK royalties on any
NET SALES by ROCKWELL (for clarity it is agreed that RM shall be liable for and
shall pay to CHARAK royalties on any NET SALES by RM AFFILIATES to the extent
CHARAK does not receive the same from such AFFILIATE) of LICENSED PRODUCTS, and
according the following percentages:

(a)        From the EFFECTIVE DATE until December 31, 2021: ten percent (10%) of
NET SALES by ROCKWELL;

(b)        From January 1, 2022 until February 1, 2034:

(i)   A  “BASE ROYALTY” of five percent (5%) of NET SALES by ROCKWELL, and

(ii)  An “ADDITIONAL ROYALTY” of five percent (5%) of NET SALES by ROCKWELL
during the TERM of a VALID CLAIM of any CHARAK PATENT RIGHT, on a country by
country basis, until expiration or other termination, whichever is later, of a
VALID CLAIM.

5.3       If any patented claim included within the CHARAK PATENT RIGHTS expires
or is held invalid in a final decision by a court of competent jurisdiction and
last resort and from which no appeal has been or can be taken, all obligation to
pay ADDITIONAL ROYALTIES based on such patent will cease as of the date of such
expiration or final decision, subject to the other terms and conditions of this
AGREEMENT. ROCKWELL will not, however, be relieved from paying any ADDITIONAL
ROYALTIES that accrued before the effective date of such expiration or decision
for the non-CHARAK PATENT RIGHTS licensed in this AGREEMENT, including, without
limitation, the CHARAK KNOW HOW.





Page 7 of 24

--------------------------------------------------------------------------------

 

 

5.4       ROCKWELL shall pay to CHARAK an amount equal to twenty five percent
(25%) of the SUBLICENSE INCOME from any SUBLICENSEE, worldwide including the US,
and on a country-by-country basis, (“SUBLICENSE FEE”) during the TERM of the
AGREEMENT.

SUBLICENSE FEE FLOOR: In no event shall such SUBLICENSE FEE be less than two
percent (2%) of the NET SALES of the LICENSED PRODUCTS by a SUBLICENSEE in
jurisdictions where there exists a VALID CLAIM and one percent (1%) of NET SALES
of a SUBLICENSEE in jurisdictions where there exists no VALID CLAIM; on a
country-by-country basis.  For avoidance of doubt, SUBLICENSEES NET SALES shall
be determined as defined in Section 2.14, regardless of how such term or a
similar term is defined in any SUBLICENSE agreement.

5.5       Any payments/non-cash considerations due CHARAK hereunder, such as but
not limited to royalties, license fees, and SUBLICENCE FEES accruing to CHARAK
will be paid to/transferred to/shared with CHARAK quarterly within sixty (60)
days after the end of each calendar quarter that such payment or consideration
is received by ROCKWELL. Any and all such payments/non-cash considerations shall
be made/transferred/shared by RM unless agreed upon by CHARAK in writing.

5.6       Payments due for SALES occurring in any country outside the United
States may otherwise be reduced by any documented and lawful taxes, fees, or
other lawful charges imposed by the government of such country on the remittance
of royalty or license income.

5.7       Royalty Stacking.  If a license to a THIRD PARTY’s patent or patent
application is required and necessary in order to make or sell a combination
product (as defined by the U.S. FDA) that includes a LICENSED PRODUCT, ROCKWELL
may deduct an amount, up to 50 percent (50%) of the royalties actually paid to
such THIRD PARTY under such license to such LICENSED PRODUCT from the royalty
payments and license fees due CHARAK with respect to such LICENSED PRODUCT;
provided, however, that in no event shall the amounts payable to CHARAK under
Sections 5.3 and 5.4 in any calendar quarter be reduced by more than the said 50
percent (50%). ROCKWELL will use reasonable commercial efforts to ensure that
any license from a THIRD PARTY will be assumable or assignable to CHARAK upon
termination of this AGREEMENT for any reason.

5.8       It is the intent of the Parties that ROCKWELL shall make payment to
CHARAK of LICENSE FEES and SUBLICENSE FEES as set forth in this Article 5 by and
through February 1, 2034 for all SALES of LICENSED PRODUCTS in the LICENSED
TERRITORY. Said payment of LICENSE FEES and SUBLICENSE FEES shall survive any
termination of this AGREEMENT prior to the expiration of the TERM of this
AGREEMENT as set forth in Article 9.





Page 8 of 24

--------------------------------------------------------------------------------

 

 

5.9       No additional license fee or sublicense fee will be due to CHARAK for
any IMPROVEMENT PATENT RIGHT. To the extent that CHARAK obtains an IMPROVEMENT
PATENT RIGHT during the TERM of this AGREEMENT, CHARAK grants to ROCKWELL fully
paid up irrevocable sub-licenseable worldwide rights consistent with Section 3.1
subject to reversion to CHARAK under Section 10.4.

6.         COMMERCIAL DILIGENCE

6.1       ROCKWELL, upon execution of this AGREEMENT, will use reasonable
commercial efforts to proceed with the development, manufacture, and SALE of
LICENSED PRODUCTS.  Such diligence shall be met by ROCKWELL upon achieving the
following objectives to develop (complete required clinical trials and meet
requirements for regulatory submissions) and commercialize (initiate product
sales) of Licensed Product in three of the four major geographies (United
States, Europe, Japan and Asia) (“Major Markets”) within 5 years of the
effective dates:

(a)        Within one (1) year of EFFECTIVE DATE:

(i)   initiate required clinical trial(s) for regulatory approval in one Major
Markets, and

(ii) complete regulatory submission in one Major Market.

(b)        Within two (2) years of the EFFECTIVE DATE:

(i)   initiate required clinical trial(s) for regulatory approval in two Major
Markets.

(c)        Within three (3) years of the EFFECTIVE DATE:

(i)   complete required clinical trials for regulatory submission in two Major
Markets, and

(ii) complete regulatory submission in a 2nd Major Market.

(d)        Within four (4) years of the EFFECTIVE DATE:

(i)   complete required clinical trials for regulatory submission in three Major
Markets.

(e)        Within five (5) years of the EFFECTIVE DATE:

(i)   use all reasonable commercial efforts to ensure product sales of LICENSED
PRODUCTS in three of four Major Markets.





Page 9 of 24

--------------------------------------------------------------------------------

 

 

For the purpose of this Section 6.1, “Europe” shall mean at least two countries
selected from Germany, France, England, Spain or Italy; and “Asia” shall mean
one of China, Korea, Malaysia and Thailand.

6.2       If LICENSEE is unable to meet any of its diligence obligations set
forth in Paragraph 7.1, ROCKWELL will so notify CHARAK of failure to
perform.  ROCKWELL will have the right and option to extend all of the target
dates for a period of one (1) year upon the payment of two hundred fifty
thousand dollars  ($250,000) within thirty (30) days of any target
date.  ROCKWELL may further extend all of the target dates for a second time for
another one (1) year extension upon payment of an additional two hundred fifty
thousand dollars  ($250,000).  Beyond this, additional extensions may be granted
only by mutual written agreement of the Parties to this AGREEMENT.  These
payments are in addition to the any other payments specified in Article 5.

6.3       Until termination or expiration of the AGREEMENT, CHARAK or any entity
working on its behalf, will not seek to obtain FDA approval for, commercialize,
or sell any LICENSED PRODUCT unless agreed to by ROCKWELL, at its sole
discretion, in writing.

7.         REPORTS

7.1       After execution of this AGREEMENT, ROCKWELL will make quarterly
reports to CHARAK within sixty (60) days after the execution and thereafter for
quarters ending March 31, June 30, September 30, and December 31, of each
year.  Each such report will include at least the following:

(a)        The quantity of LICENSED PRODUCTS SOLD by ROCKWELL or SUBLICENSEE;

(b)        The amount of SUBLICENSE INCOME received/receivable pursuant to
Section 5.4;

(c)        The amount of NET SALES pursuant to Section 5.4 and the amount as per
SUBLICENSE FEE FLOOR; and

(d)        Total royalties, license fees, transfer prices, and SUBLICENSE FEES
(with applicable SUBLICENSE FEE FLOOR) due and payable to CHARAK.

7.2       If no SALES have occurred during the report period, a statement to
this effect is required in the report for that period.

8.         BOOKS AND RECORDS

8.1       ROCKWELL will keep and require that SUBLICENCEES keep full, true, and
accurate records containing all particulars that may be necessary for the
purpose of





Page 10 of 24

--------------------------------------------------------------------------------

 

 

showing the amount of royalties and all other amounts in an itemized manner,
payable to CHARAK, and ROCKWELL and SUBLICENSEE compliance with other
obligations under this AGREEMENT. ROCKWELL and SUBLICENSEE records shall be made
available at ROCKWELL’s principal place of business or if required by CHARAK be
made available by RM at the principal place of business of the appropriate
location of RM in USA to which this AGREEMENT relates.  Said books and records
and the supporting data will be open at all reasonable times once per calendar
year during normal business hours upon reasonable notice, for three (3) years
following the end of the calendar year to which they pertain, to the inspection
and audit by representatives of CHARAK for the purpose of verifying ROCKWELL’s
compliance with any other aspects of this AGREEMENT, for example the correctness
of statements/reports under Section 7.1.

8.2       The fees and expenses of CHARAK representatives performing such an
examination will be borne by CHARAK.  However, if an error in underpaid amounts
to CHARAK of more than five percent (5%) of the total amounts due in any given
year is discovered, and such underpayment represents more than five thousand US
dollars ($5000) in total for such year, then the fees and expenses of these
representatives for that examination will be borne by ROCKWELL.

9.         TERM OF THE AGREEMENT

9.1       Unless otherwise terminated by the operation of law or by acts of the
parties in accordance with the terms of this AGREEMENT, this AGREEMENT will be
in force from the EFFECTIVE DATE until the later of February 1, 2034 or until
other expiration or termination of a VALID CLAIM, whichever is later.

9.2       Any termination of this AGREEMENT shall not affect the rights and
obligations set forth in the following articles:

 

 

 

Article 2

Definitions

Article 4

Sublicenses

Article 5

LICENSE FEES and SUBLICENSE FEES

Article 8

Books and Records

Article 9

TERM of the AGREEMENT

Article 11

Disposition of Licensed Products Upon Termination

Article 13

Representations and Warranties

Article 16

Notices

Article 18

Confidentiality

Article 21

Dispute Resolution, Applicable Law; Venue

Article 22

Indemnification

 

9.3       Any termination of this AGREEMENT will not relieve ROCKWELL of its
obligation to pay any monies due or owing at the time of such termination and
will not relieve any obligations, of either party to the other party,
established prior to termination.





Page 11 of 24

--------------------------------------------------------------------------------

 

 

9.4       At expiration of the full unterminateed TERM of the AGREEMENT
according to Section 9.1, the PARTIES rights to the CHARAK TECHNOLOGY and
IMPROVEMENT PATENTS shall continue in accordance with the rights granted in
Sections 5.2 and 5.4 and neither PARTY shall have any further obligations to the
other party with regard to the licenses granted by this AGREEMENT; provided,
however, that any residual payments due and owing pursuant to Sections 5.2 and
5.4 shall survive expiration or termination of this AGREEMENT.

10.       TERMINATION

10.1     CHARAK and DR. GUPTA may not terminate this AGREEMENT unless ROCKWELL
should violate or fail to perform any material term of this AGREEMENT.  Neither
CHARAK nor DR. GUPTA may independently terminate this AGREEMENT; a termination
by CHARAK will also be deemed a TERMINATION by DR. GUPTA and a termination by
DR. GUPTA will also be deemed a TERMINATION by CHARAK.

10.2     If any PARTY is in material breach of its obligations of this
AGREEMENT, then the non-breaching PARTY may deliver notice of such breach to the
other PARTY (“Notice of Dispute”). The allegedly breaching PARTY shall have up
to 120 days (or 45 days in the case of any payment breach) to cure such breach
from the receipt of the Notice of Dispute; provided, that if such breach is
capable of being cured but cannot reasonably be cured within such 120-day
period, the breaching PARTY may cure such breach during an additional period as
is reasonable in the circumstances by initiating actions to cure such breach
during such 120-day period and using reasonable efforts to pursue such actions.
Subject to Section 10.3, if the allegedly breaching PARTY fails to cure that
breach within the applicable period set forth above, then the PARTY originally
delivering the Notice of Dispute may terminate the AGREEMENT on written notice
of termination.

10.3     Any right to terminate shall be stayed and the applicable cure period
tolled for the applicable negotiation and mediation periods only if, during such
cure period, the PARTY alleged to have been in material breach shall have
initiated dispute resolution procedures in accordance with Article 21. If a
PARTY is then determined to be in material breach of such agreement, the
non-breaching PARTY may terminate this AGREEMENT if the breaching PARTY fails to
cure the breach within 30 days after the conclusion of the dispute resolution
negotiation and mediation procedures (and such termination shall then be
effective upon written notification from the notifying PARTY to the breaching
PARTY).

10.4     In the event of a Termination by CHARAK under Section 10.3, ROCKWELL
shall by operation of this Article automatically grant to CHARAK and/or CHARAK
shall be entitled to: i) an irrevocable right of reference (for example under 21
CFR 314.3) with respect to any FDA filings or applications it possesses or might
have made associated with any LICENSED PRODUCT; and ii) a reversion of any right
to IMPROVEMENT PATENTS granted by CHARAK to ROCKWELL in accordance





Page 12 of 24

--------------------------------------------------------------------------------

 

 

with Section 5.8.  Upon termination of this entire AGREEMENT by CHARAK by notice
of default to ROCKWELL, ROCKWELL shall immediately and forthwith cease to use or
enjoy the CHARAK TECHNOLOGY in any manner, other than ROCKWELL may SELL any
already made LICENSED PRODUCTS subject to section 11.1.  Subject to the
allowances otherwise set forth herein, it is specifically agreed that ROCKWELL
shall not otherwise sell the LICENSED PRODUCTS.

10.5     ROCKWELL will have the right at any time to terminate this AGREEMENT by
giving notice in writing to CHARAK and termination of this AGREEMENT will be
effective ninety (90) days after the effective date of such notice.

10.6     In the event of a termination by ROCKWELL under Section 10.5, ROCKWELL
shall by operation of this Article automatically grant to CHARAK and/or CHARAK
shall be entitled to: i) an irrevocable right of reference (for example under 21
CFR 314.3) with respect to any FDA filings or applications ROCKWELL possesses or
might have made associated with any LICENSED PRODUCT; and ii) a reversion of any
right to IMPROVEMENT PATENTS granted by CHARAK to ROCKWELL in accordance with
Section 5.8. Rockwell shall immediately and forthwith cease to use or enjoy the
CHARAK TECHNOLOGY in any manner, other than ROCKWELL may SELL any already made
LICENSED PRODUCTS subject to section 11.1. Subject to the allowances otherwise
set forth herein, it is specifically agreed that ROCKWELL shall not otherwise
sell the LICENSED PRODUCTS.

10.7     Any permissible termination of this Agreement or in law will not
relieve ROCKWELL of any obligation or liability with regard to continuing
obligation to pay License Fees, Royalties and Sublicense Fees as per Article 5
herein, or those accrued hereunder prior to such termination or rescind any
legal and authorized action undertaken by ROCKWELL or any payments made to
CHARAK hereunder prior to the time such termination becomes effective, and such
termination will not affect in any manner any rights of CHARAK arising under
this AGREEMENT prior to such termination or those which survive prior
termination or expiry.

11.       DISPOSITION OF LICENSED PRODUCTS UPON TERMINATION

11.1     Upon termination of this AGREEMENT, for a period of sixty (60) days
after the date of termination ROCKWELL may SELL any made LICENSED PRODUCTS;
provided, however, that all such SALES will be subject to the terms of this
AGREEMENT including, but not limited to, the payment of royalties at the rate
and at the time provided herein and the rendering of reports thereon.
Thereafter, ROCKWELL affirmatively covenants not to make, have made, sell, offer
to sell or import any LICENSED PRODUCTS in the LICENSED TERRITORY or otherwise
in any manner and in any mode and shall refrain from using or deriving any
benefit from CHARAK TECHNOLOGY.





Page 13 of 24

--------------------------------------------------------------------------------

 

 

12.       PATENT PROSECUTION AND MAINTENANCE

12.1     All patent applications and patents under CHARAK PATENT RIGHTS will be
held in the name of CHARAK.

12.2     CHARAK will have sole responsibility for retaining patent
counsel.  CHARAK will diligently prosecute and maintain valid claims in the
United States and foreign patent applications and patents under CHARAK PATENT
RIGHTS.  CHARAK shall promptly provide ROCKWELL with copies of all relevant
documentation so that ROCKWELL may be currently informed and apprised of the
continuing prosecution and ROCKWELL agrees to keep this documentation
confidential in accordance with this AGREEMENT. ROCKWELL may comment upon such
documentation, provided, however, that if ROCKWELL has not commented upon such
documentation in reasonable time for CHARAK to sufficiently consider ROCKWELL’s
comments prior to the deadline for filing a response with the relevant
government patent office, CHARAK will be free to respond appropriately without
consideration of ROCKWELL’s comments. ROCKWELL and ROCKWELL’s patent counsel
will have the right to consult and strategize with CHARAK’s patent counsel.
ROCKWELL shall have the right to make final decisions as to what is done in each
step in the course of prosecution and maintenance in all such cases, provided
that ROCKWELL is not in arears with respect to reimbursement of CHARAK for
PATENT FEES or any other payments due to CHARAK under this AGREEMENT.  In the
event that CHARAK’s patent counsel and ROCKWELL’s patent counsel disagree with
regard to an issue related to the prosecution or maintenance of a patent or
patent application under this Section 12.2, either PARTY may commence a
disagreement resolution negotiation consistent with Article 21.1, provided that
the Negotiation Period shall be compressed to accommodate patent office
deadlines.

12.3     CHARAK will use reasonable efforts to prepare or amend any patent
application to include claims reasonably requested by ROCKWELL to protect the
LICENSED PRODUCTS contemplated to be SOLD or to be practiced under this
Agreement. ROCKWELL shall not directly or indirectly undertake or purport to
undertake any communications with a foreign or domestic patent office regarding
the CHARAK PATENT RIGHTS.

12.4     All costs, expenses and fees associated with any PATENT ACTION relating
to the CHARAK PATENT RIGHTS (“PATENT FEES”) will be borne by
ROCKWELL.  ROCKWELL’s obligation to underwrite and to pay all domestic and
foreign patent filing, prosecution, and maintenance costs will continue for so
long as this AGREEMENT remains in effect, subject to Section 12.5.  ROCKWELL
agrees to reimburse CHARAK for PATENT FEES within thirty (30) days after
receiving notice of such fees and copies of relevant invoices of counsel.

12.5     ROCKWELL may terminate its obligations and authority under Sections
12.2-12.4 with respect to any given patent application or patent in any or all
designated





Page 14 of 24

--------------------------------------------------------------------------------

 

 

countries upon three (3) months’ written notice to CHARAK.  CHARAK may, at its
option, continue to prosecute such application at its sole discretion and
expense.  However, unless this AGREEMENT is terminated according to Article 9,
CHARAK’s rights to continue to prosecute patent a patent application in any
country does not provide CHARAK any right to commercialize a LICENSED PRODUCT in
such country in accordance with Section 6.3.

13.       REPRESENTATIONS AND WARRANTIES

13.1     CHARAK represents and warrants to ROCKWELL as follows: (a) that it is
the sole and exclusive owner of the CHARAK PATENT RIGHTS and has the lawful
right to grant this license; (b) CHARAK or DR. GUPTA have provided ROCKWELL with
any all written notices (if any) received from any third parties, other than a
patent office, either claiming infringement on such third party’s intellectual
property rights or alleging that the CHARAK PATENT RIGHTS are invalid or
unenforceable; (c) the patents and patent applications set forth on Appendix A
hereto consist of all patents and patent applications owned or controlled by
CHARAK or DR. GUPTA which relate to the LICENSED PRODDUCTS and the LICENSED
FIELD OF USE; and (d) it does not own or control, directly or indirectly, any
patents, patent applications, know-how, trade secrets or other intellectual
property rights, other than those licensed to ROCKWELL under this AGREEMENT,
that ROCKWELL may reasonably require or find useful in the manufacture, import,
export, use and/or sale of LICENSED PRODUCTS.

13.2     CHARAK has not granted any third party rights (other than shop rights
to Henry Ford Health Systems, Inc.) that would otherwise interfere or be
inconsistent with ROCKWELL’s rights hereunder in any material respect, and there
are no agreements or arrangements to which CHARAK or any of its AFFILIATES is a
party relating to any LICENSED PRODUCT or any CHARAK PATENT RIGHT that would
limit CHARAKs ability to grant the rights to ROCKWELL under this Agreement in
any material respect; provided, however, that ROCKWELL expressly recognizes and
accepts the pre-existing research allowance granted by CHARAK to HFHS as set
forth in Section 2.10.

13.3     CHARAK will take reasonable precautions to preserve the confidentiality
of all such aspects of CHARAK KNOW HOW which are subject to confidentiality
allowances.

13.4     Except as set forth herein, this license and the associated CHARAK
TECHNOLOGY are provided WITHOUT WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY OTHER WARRANTY, EXPRESSED OR IMPLIED.  CHARAK MAKES NO
REPRESENTATION OR WARRANTY THAT THE INVENTION, CHARAK PATENT RIGHTS, LICENSED
PRODUCTS OR LICENSED METHODS WILL NOT INFRINGE ANY PATENT OR OTHER PROPRIETARY
RIGHT.





Page 15 of 24

--------------------------------------------------------------------------------

 

 

13.5     IN NO EVENT WILL CHARAK BE LIABLE TO ROCKWELL FOR ANY INCIDENTAL,
PUNATIVE, SPECIAL OR CONSEQUENTIAL DAMAGES RESULTING FROM OR ASSOCIATED WITH
THIS AGREEMENT OR THE USE OF THE CHARAK PATENT RIGHTS OR LICENSED PRODUCTS OR
CHARAK TECHNOLOGY.

13.6     Nothing in this AGREEMENT is or will be construed as:

(a)        A warranty or representation by CHARAK as to the validity,
enforceability or scope of any CHARAK PATENT RIGHTS or CHARAK KNOW HOW; or

(b)        A warranty or representation that anything made, used, or SOLD under
any license granted in this AGREEMENT is or will be free from infringement of
patents of THIRD PARTIES; or

(c)        An obligation to bring or prosecute actions or suits against THIRD
PARTIES for patent infringement, except as provided in Article 14.

13.7     Mutual Representations and Warranties: Each Party hereby represents and
warrants to the other Party as of the Effective Date as follows:

(a)        Corporate Existence. Such Party is a corporation duly organized,
validly existing and in good standing under the law of the state in which it is
incorporated.

(b)        Authorization and Enforcement of Obligations. Such Party (i) has the
corporate power and authority and the legal right to enter into this Agreement
and to perform its obligations hereunder, and (ii) has taken all the necessary
corporate action on its part to authorize the execution and delivery of this
Agreement and the Performance of its obligations hereunder. This Agreement has
been duly executed and delivered on behalf of such Party and constitutes a
legal, valid, binding obligation, enforceable against such Party in accordance
with its terms. In particular RM warrants that it has authority to bind all RM
AFFILIATES.

(c)        Consents. All necessary consents, approvals and authorizations of all
governmental authorities and other THIRD PARTIES required to be obtained by such
Party in connection with this Agreement have been obtained.

(d)        No Conflict. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (i) do not conflict with or
violate applicable laws, and (ii) do not conflict with or constitute a default
under any contractual obligation of such Party.





Page 16 of 24

--------------------------------------------------------------------------------

 

 

14.       PATENT INFRINGEMENT

14.1     In the event that either Party learns of the substantial infringement
of any CHARAK PATENT RIGHT under this AGREEMENT, that Party will promptly
provide the other Party with notice and reasonable evidence of such infringement
(“Infringement Notice”).  Both Parties will use diligent efforts, in cooperation
with each other, to terminate such infringement without litigation.

14.2     ROCKWELL shall have the right, but not the obligation, to institute,
prosecute and control legal proceedings to prevent or restrain infringement or
misappropriation of the CHARAK PATENT RIGHTS only with respect to infringing
LICENSE PRODUCTS; and CHARAK agrees to join as a party to such legal proceedings
as required.  CHARAK agrees to assist as reasonably requested in the prosecution
of such legal proceedings. ROCKWELL shall reimburse CHARAK for all reasonable
expenses incurred in providing such assistance to ROCKWELL. If CHARAK joins as a
party to any suit initiated by ROCKWELL pursuant to this Section 14.2, CHARAK
shall, provided there is no conflict of interest with ROCKWELL or any other
supervening right of CHARAK which may be or likely to be in issue, be
represented by counsel approved by ROCKWELL which shall not be unreasonably
withheld or delayed.

14.3     In the event ROCKWELL decides that it will not institute proceedings to
prevent or restrain such infringement or misappropriation, CHARAK shall have the
right, but not the obligation to institute, prosecute and control legal
proceedings to prevent or restrain such infringement utilizing counsel of its
own choice, at its expense. ROCKWELL agrees to assist as reasonably requested in
the prosecution of such legal proceedings. CHARAK shall reimburse ROCKWELL for
all reasonable and documented expenses incurred in providing such assistance.

14.4     All recoveries for legal action will be allocated in the following
order:  a) to each party reimbursement of the attorney’s costs, fees, and other
related expenses to the extent each party paid for such costs, fees, and
expenses until all such costs, fees, and expenses are consumed for each party;
b) only to the extent the recovery is derived from a legal action under Section
14.2, any remaining amount recovered by ROCKWELL shall be considered SUBLICENSE
INCOME of ROCKWELL subject to Section 5.4 of this AGREEMENT; and (c) any
remaining amounts received from a legal action under Section 14.3 shall be kept
solely by CHARAK.

14.5     Notwithstanding the provisions of Article 14, in the event that a
declaratory judgment action or any other action alleging invalidity or
non-infringement is filed by a THIRD PARTY or in the event that any counterclaim
or response by an infringer in connection with an enforcement action undertaken
by ROCKWELL pursuant to Article 14 is filed, ROCKWELL, at its initial option,
shall have the rights, within thirty (30) days of notification of same, to
assume defense of the action at ROCKWELL’s expense, provided that CHARAK may
employ legal





Page 17 of 24

--------------------------------------------------------------------------------

 

 

counsel to represent it and participate in any related legal proceedings to
protect its interests, at its own expense.

15.       ASSIGNMENT

15.1     This AGREEMENT is binding upon and shall inure to the benefit of all
parties, their successors and assigns.  This AGREEMENT is assignable by CHARAK
only with the written consent of ROCKWELL. Nevertheless, ROCKWELL expressly
consents to assignment of this Agreement by CHARAK to a THIRD PARTY in the
context of single or series of related transactions associated with the sale,
license, transfer or disposition of all or substantially all of the CHARAK
PATENT RIGHTS to such THIRD PARTY unless such THIRD PARTY is not acceptable to
ROCKWELL for bonafide business reasons not to be unreasonably asserted.
Additionally, any transfer or assignment of this AGREEMENT to the legal heirs of
DR. GUPTA shall be a permissible assignment.  ROCKWELL may only assign this
AGREEMENT with the written consent of DR. GUPTA or CHARAK. Nevertheless, CHARAK
expressly consents to assignment of this Agreement by ROCKWELL to a THIRD PARTY
in the context of single or series of related transactions associated with the
sale, license, transfer or disposition of all or substantially all of its rights
related to CHARAK TECHNOLOGY AND LICENSED PRODUCTS to such THIRD PARTY unless
such THIRD PARTY is not acceptable to CHARAK for bonafide business reasons not
to be unreasonably asserted.

16.       NOTICES

16.1     All notices under this AGREEMENT will be deemed to have been fully
given and effective when done in writing and delivered in person, or mailed by
registered or certified U.S. mail, or deposited with a carrier service requiring
signature by recipient, and addressed as follows:

 

To CHARAK and DR. GUPTA:

2505 Seascape Drive

Las Vegas, Nevada 89128

 

With a copy to:            James D. Boyle, Esq.

Holley Driggs Walch

400 South Fourth Street, Suite 300

Las Vegas, Nevada 89101

 

To ROCKWELL:        Rockwell Medical, Inc.

30142 Wixom Road

Wixom, Michigan 48393

Attn:  General Counsel or Secretary





Page 18 of 24

--------------------------------------------------------------------------------

 

 

Either party may change its address upon written notice to the other party.

17.       WAIVER

17.1     The failure of either party to assert a right hereunder or to insist
upon compliance with any term or condition of this AGREEMENT will not constitute
a waiver of that right or excuse a similar subsequent failure to perform any
such term or condition by the other party.  None of the terms and conditions of
this AGREEMENT can be waived except by the written consent of the party waiving
compliance.

18.       CONFIDENTIALITY

18.1     Each party will hold the other Party’s proprietary business and
technical information, patent prosecution material and other proprietary
information, including the negotiated terms of this AGREEMENT as well as all
reports delivered hereunder, in confidence and against disclosure to third
parties with at least the same degree of care as it exercises to protect its own
INFORMATION and license AGREEMENTS of a similar nature.  This obligation will
expire five (5) years after the termination or expiration of this AGREEMENT.

18.2     The obligations of confidentiality under Article 18.1 will not apply to
the information or data which:

(a)        at the time of disclosure to a receiving Party is generally available
to the public or thereafter becomes generally available to the public by
publication or otherwise through no act of the receiving Party;

(b)        the receiving party can show by written record that it was in its
possession prior to the time of disclosure to it hereunder and was not acquired
directly or indirectly from the disclosing Party;

(c)        is independently made available to the receiving party without
restrictions as a matter of right by a Third Party;

(d)        is subject to disclosure under the requirements of law, provided the
disclosing party gives prior written notice to the other of such disclosure in
sufficient time to allow the other Party to challenge the need for such
disclosure or seek a protective order in the appropriate forum, or

(e)        is required to be disclosed in accordance with the requirements of
the Securities Act of 1933 or the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder, provided that the
disclosing Party provides the other Party with sufficient opportunity to
recommend redactions to the Agreement (to the extent that such redactions are
permitted under applicable rules).





Page 19 of 24

--------------------------------------------------------------------------------

 

 

18.3     ROCKWELL and CHARAK agree to destroy or return to the disclosing party,
at the disclosing party’s option proprietary information of  the other in its
possession within fifteen (15) days after the TERM or earlier termination of
this AGREEMENT.  However, each party may retain one copy of proprietary
information of the other solely for archival purposes in non-working files for
the sole purpose of verifying the ownership of the proprietary information,
provided such proprietary information will be subject to the confidentiality
provisions set forth in this Article 18.  ROCKWELL and CHARAK agree to provide
each other, within thirty (30) days following termination of this AGREEMENT,
with a written notice that proprietary information has been returned or
destroyed as the case may be.

19.       FORCE MAJEURE

19.1     Except for ROCKWELL’s obligation to make any payments to CHARAK
hereunder and provide supporting records etc, the parties to this AGREEMENT
shall be excused from any performance required hereunder if such performance is
rendered impossible or unfeasible due to any catastrophes or other major events
beyond their reasonable control and those which are not a result of the
defaulting party’s making or negligence or contribution, including, without
limitation, war, riots, and insurrection; laws, proclamations, edicts,
ordinances, or regulations; strikes, lockouts, or other serious labor disputes;
and floods, fires, explosions, or other natural disasters.  When such events
have abated, the parties’ respective obligations hereunder will resume.

20.       SEVERABILITY

20.1     The provisions of this AGREEMENT are severable, and in the event that
any provision of this AGREEMENT will be determined to be invalid or
unenforceable under any controlling body of law, such invalidity or
enforceability will not in any way affect the validity or enforceability of the
remaining provisions hereof.

21.       DISPUTE RESOLUTION; APPLICABLE LAW; VENUE

21.1     In the event of a disagreement between the Parties that cannot be
otherwise resolved either party may, or in the event of the allegedly breaching
Party fails to cure that breach within the applicable period set forth in
Section 9.2 the Parties shall, have such disageement or dispute referred to
their respective senior officials designated below for attempted resolution by
good faith in-person negotiations within sixty (60) days (“Negotiation Period”).
Said designated senior officials are as follows: For ROCKWELL: Chief Executive
Officer; For CHARAK: DR. GUPTA (or a designated senior executive with
decision-making authority). In the event the designated senior officials are not
able to resolve a dispute identified in a Notice of Dispute under Section 9.2,
and after an in-person meeting within the sixty (60) day period, either Party
may invoke the provisions of Section 21.2.

 





Page 20 of 24

--------------------------------------------------------------------------------

 

 

21.2     If a settlement under Section 21.1 is not achieved by the conclusion of
the Negotiation Period, either Party may demand the dispute be submitted for
resolution to mediation to occur at a mutually agreed upon location before a
mutally agreed mediator within 60 days of said demand. Each party shall bear its
own expenses for mediation other than the parties will share the cost of the
mediator. The Parties reserve all rights to adjudicate any dispute not resolved
by mediation.

21.3     THIS AGREEMENT WILL BE CONSTRUED, INTERPRETED, AND APPLIED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, excluding any choice of law
rules that would direct the application of the laws of another jurisdiction, but
the scope and validity of any patent or patent application under CHARAK PATENT
RIGHTS will be determined by the applicable law of the country of such patent or
patent application.  Any legal action brought by the parties relating to this
AGREEMENT will be conducted in Delaware.

22.       INDEMNIFICATION

22.1     Indemnification by CHARAK. CHARAK shall defend, indemnify and hold
ROCKWELL and its employees, officers, directors, consultants, and agents
(“CHARAK INDEMNITIES”) harmless from any and against all losses, liabilities,
damages, and expenses (including reasonable attorney’s fees) resulting from all
claims, demands, actions, and other proceedings by any THIRD PARTY to the extent
arising from CHARAK’s breach of any representation, warranty or covenant of
CHARAK under this AGREEMENT or gross negligence or willful misconduct in the
performance of its duties, obligations and permitted activities under this
AGREEMENT; provided however that in all cases referred to in this Section 22.1,
CHARAK shall have no liability to ROCKWELL for any losses to the extent such
losses were caused by any items for which ROCKWELL is required to indemnify
CHARAK pursuant to Section 22.2 of this AGREEMENT.

22.2     Indemnification by ROCKWELL. ROCKWELL shall defend, indemnify and hold
DR. GUPTA, CHARAK, and their employees, officers, directors, consultants, and
agents (“ROCKWELL INDEMNITIES”) harmless from any and against all losses,
liabilities, damages, and expenses (including reasonable attorney’s fees)
resulting from all claims, demands, actions, and other proceedings by any THIRD
PARTY to the extent arising from ROCKWELL’s: i) breach of any representation,
warranty or covenant of ROCKWELL under this AGREEMENT; ii) gross negligence or
willful misconduct in the performance of its duties, obligations and permitted
activities under this AGREEMENT; iii) developing making, using or selling
LICENSED PRODUCTS; provided however that in all cases referred to in this
Section 22.2, ROCKWELL shall have no liability to CHARAK or DR. GUPTA for any
losses to the extent such losses were caused by any items for which CHARAK is
required to indemnify ROCKWELL pursuant to Section 22.1 of this AGREEMENT.

22.3     In connection with any claim for which indemnification will be sought
pursuant to Section 22.1 or 22.2 of this AGREEMENT, each Party shall (i) give
the other Party





Page 21 of 24

--------------------------------------------------------------------------------

 

 

prompt written notice of a covered claim (including copy thereof) served upon it
or sent to it; and (ii) shall (and shall procure that its SUBLICENSEES) fully
cooperate with and comply with all reasonable requests of the other Party and
its legal representatives in the investigation, of any matter concerning the
covered claim, provided, however, that failure to promptly notify the other
Party of a covered claim will not relieve the other Party of its indemnification
obligations under Sections 22.1 or 22.2 of this AGREEMENT unless to the extent
the other Party is actually prejudiced thereby.

23.       ELECTRONIC COPY

23.1     The parties to this document agree that a copy of the original
signature (including an electronic copy) may be used for any and all purposes
for which the original signature may have been used.  The parties further waive
any right to challenge the admissibility or authenticity of this document in a
court of law based solely on the absence of an original signature.

IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT in duplicate
originals by their duly authorized officers or representatives.

 

 

 

 

 

 

 

 

CHARAK, LLC

 

ROCKWELL MEDICAL, INC.

 

 

 

By

 

/s/ Ajay Gupta

 

By

 

/s/ Benjamin Wolin

 

Name:

Ajay Gupta

 

 

Name:

Benjamin Wolin

 

Title:

Manager

 

 

Title:

Chairman

 

Date:

October 7, 2018

 

 

Date:

October 7, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DR. AJAY GUPTA

 

 

 

 

 

               /s/ Ajay Gupta

 

 

Date: October 7, 2018

 

 

 

 





Page 22 of 24

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

 

 

 

 

 

Country

Application No

Patent No

Filing Date

Issue Date

United States

09/341,032

6,779,468

12/30/1997

8/24/04

United States

61/759531

 

2/1/2013

 

PCT

PCT/US/14341

 

2/1/2014

 

China

201480003130.9

201480003130.9

2/1/2014

4/12/2017

Hong Kong

16103233.3

HK1215185

2/1/2014

4/27/2018

TAIWAN

103103727

 

2/5/2014

 

United States

14/765111

 

02/01/2014

 

United States

15/809734

 

11/10/2017

 

AUSTRALIA

2014212127

 

02/01/2014

 

BAHRAIN

BP104/2015

 

02/01/2014

 

BRAZIL

R112015018549-5

 

02/01/2014

 

CANADA

2900043

 

02/01/2014

 

CHINA

201710166250.60

 

02/01/2014

 

CHILE

02171-2015

 

02/01/2014

 

COLOMBIA

15-204878

 

02/01/2014

 

EGYPT

PCT1202/2015

 

02/01/2014

 

EURASIAN PATENT OFFICE

201591424

 

02/01/2014

 

EUROPEAN PATENT OFFICE

2014704273.3

 

02/01/2014

 

HONG KONG

18101347.80

 

02/01/2014

 

INDIA

7473/DELNP/2015

 

02/01/2014

 

INDONESIA

P00201505335

 

02/01/2014

 

ISRAEL

240257

 

02/01/2014

 

JAPAN

2015-556190

 

02/01/2014

 

MALAYSIA

PI2015001927

 

02/01/2014

 

MEXICO

A/2015/009968

 

02/01/2014

 

NEW ZEALAND

710691

 

02/01/2014

 

NICARAGUA

2015-000100

 

02/01/2014

 

OMAN

OM/P/2015/00188

 

02/01/2014

 

 





Page 23 of 24

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

PERU

001600-2015/DIN

 

02/01/2014

 

PHILIPPINES

1-2015-501708

 

02/01/2014

 

QATAR

QA/201508/00325

 

02/01/2014

 

SAUDI ARABIA

515360842

 

02/01/2014

 

SINGAPORE

11201506022V

 

02/01/2014

 

SOUTH AFRICA

2015/06364

 

02/01/2014

 

SOUTH KOREA

10-2015-7022737

 

02/01/2014

 

THAILAND

1501004360

 

02/01/2014

 

UKRAINE

A201508444

 

02/01/2014

 

UNITED ARAB EMIRATES

973/2015

 

02/01/2014

 

VIETNAM

1-2015-03205

 

02/01/2014

 

 

Page 24 of 24

--------------------------------------------------------------------------------